Appellant renews insistence that the court should have granted him a continuance. We can not review the refusal of a continuance in the absence of a proper bill of exceptions. The matter is referred to in the original opinion.
The complaint directed at the charge because of its failure to submit the law of circumstantial evidence, could be of no avail for two reasons: First, the case does not appear to be one upon circumstantial evidence, and, second, there was no exception to the charge of the court for failing to submit same. The case seems one very plain upon its facts. Appellant was driving toward the officers, and upon observing them and that they were trying to get him to stop his car, he not only quickened the speed of his car but appears to have tried to run it over the officers, and he ran away at a very rapid speed. The officers had a better car and overtook him. In his flight two sacks containing fruit jars with liquor in them were thrown from the car. The officers' testimony states that the sacks were thrown from the car by appellant. This makes out the case charged in the indictment. We are of opinion the case was properly decided, and that the motion is without merit.
The motion for rehearing is overruled.
Overruled. *Page 611